Citation Nr: 1450814	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO. 12-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition (previously claimed as hypertensive heart and vascular disease), to include as due to herbicide exposure.
 
2. Entitlement to service connection for a heart condition, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013 the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript from that hearing has been associated with the claims file.

The issue of entitlement to service connection for a heart condition, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2008 Rating Decision denied the Veteran's claim to establish service connection for hypertensive heart and vascular disease; the Veteran did not perfect an appeal of that decision within the one-year appellate period nor was new and material evidence received within the appeal period.
 
2. Evidence received since the final March 2008 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition.


CONCLUSIONS OF LAW

1. The March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2. Evidence submitted to reopen the claim of entitlement to service connection for a heart condition, to include as due to herbicide exposure, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for a heart condition.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to this issue no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's heart condition claim (previously claimed as hypertensive heart and vascular disease) was previously denied in the final March 2008 rating decision because evidence of record did not reflect that the Veteran was diagnosed with ischemic heart disease or that his diagnosed heart conditions were related to service.  The Veteran did not perfect an appeal with regard to the March 2008 decision nor was additional evidence received during the appeal period.  As such, the March 2008 rating decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's heart condition claim, evidence received and obtained since the March 2008 rating decision includes the Veteran's February 2013 hearing testimony.  At the hearing the Veteran stated that his treating VA physician informed him sometime in 2010 that his exposure to herbicides while serving in Vietnam may have caused his current heart condition.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of a nexus between the Veteran's exposure to herbicides and his current condition.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition.  On that basis, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a heart condition, to include as due to herbicide exposure, is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran contends that his heart condition, variously diagnosed as hypertension, cardiomyopathy, and mitral heart disease, is the result of his service, to include exposure to Agent Orange.

Generally, to establish service connection, there must be evidence of (1) a current disability, (2) incurrence of an in-service disease or injury, and (3) a nexus linking the Veteran's current disability to his in-service disease or injury.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In the present case, a May 1998 VA treatment report reflects that the Veteran was diagnosed with hypertension.  Further, a May 2010 VA treatment report diagnosed the Veteran with cardiomyopathy, and a June 1997 VA treatment report diagnosed mitral heart disease.  Thus, element (1) has been demonstrated. 

Concerning element (2), incurrence of an in-service disease or injury, the Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of hypertension or other heart conditions.  However, the Veteran's DD-214 confirms that he served in the Republic of Vietnam, and thus, in-service exposure to herbicide agents is presumed as per 38 C.F.R. § 3.307(a)(6)(iii).  Thus, element (2) is demonstrated. 

Although hypertension, cardiomyopathy, and mitral heart disease are not on the list of diseases associated with herbicide exposure for purposes of a presumption of service connection afforded under the law for certain diseases associated with exposure to herbicides and therefore that presumption is not for application in this case, the claim for service connection may nevertheless be considered on a "direct" basis because the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

The Board notes that the Veteran has not been afforded a VA examination to determine whether his various heart conditions are the result of his service, to include his presumed exposure to herbicides.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's heart conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Cincinnati, Ohio VAMC and all associated outpatient clinics from May 2011 to the present.  Additionally, contact the Social Security Administration and request all documents related to any claim for disability benefits filed by the Veteran.  All attempts to obtain these records should be documented in the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart conditions.  The claims folder, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted and all heart conditions should be diagnosed.  After examination and review of all of the evidence, including the Veteran's February 2013 hearing testimony, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed heart condition, to include hypertension, cardiomyopathy, or mitral heart disease began in service, were caused by service or are otherwise related to the Veteran's service, to include exposure to herbicides and Agent Orange?

A complete and full rationale must accompany any opinion provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


